NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

JOHN M. HOWELL,               )
                              )
          Appellant,          )
                              )
v.                            )              Case No.   2D18-2056
                              )
MAGNIFY CREDIT UNION f/k/a    )
COMMUNITY FIRST CREDIT UNION; )
PETER HANSON, a/k/a PETER     )
HANSEN,                       )
                              )
          Appellee.           )
                              )

Opinion filed February 15, 2019.

Appeal from the Circuit Court for
Polk County; Andrea Teves Smith,
Judge.

William L. Yanger of Yanger Law Group
P.A., Tampa, for Appellant.

Jonathan L. Kudulis of Kudulis Reisinger
and Price, LLC, Birmingham, Alabama,
for Appellee Magnify Credit Union f/k/a
Community First Credit Union.

No appearance for remaining Appellee.



PER CURIAM.


             Affirmed.
LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                   -2-